                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WILLIAM MABIE,

                  Plaintiff,

         v.                                             Case No. 18-cv-1276-JPG-RJD

 UNITED STATES MARSHAL’S SERVICE,
 ALTON CITY JAIL and SAINT LOUIS
 METROPOLITAN POLICE,

                  Defendants.

                                         JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of

defendant United States Marshals Service and against plaintiff William Mabie; and

       IT IS FURTHER ORDERED AND ADJUDGED that all claims against defendants Alton

City Jail and Saint Louis Metropolitan Police are dismissed with prejudice.

DATED:        February 12, 2019

                                            MARGARET M. ROBERTIE, Clerk of Court

                                            s/Tina Gray, Deputy Clerk



Approved:       s/ J. Phil Gilbert
                J. PHIL GILBERT
                DISTRICT JUDGE
